                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DORIS ELIZABETH BARGER,

       Plaintiff,

v.                                                       Case No. 6:18-cv-895-Orl-37TBS

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                          ORDER

       In this social security appeal, Plaintiff seeks review of the Commissioner’s decision

to deny her social security disability benefits and supplemental security income

payments. (Doc. 1.) Plaintiff argues that the Administrative Law Judge (“ALJ”) erred by

applying the incorrect legal standards to the medical opinion of Plaintiff’s treating

physician. (See Doc. 16.) On referral, U.S. Magistrate Judge Thomas B. Smith recommends

affirming the Commissioner’s decision. (Doc. 17 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

                                             -1-
            (Doc. 17) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The Commissioner’s final decision is AFFIRMED.

      3.    The Clerk is DIRECTED to enter judgment in favor of the Commissioner

            and against Plaintiff and to close this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on March 13, 2019.




Copies to:
Counsel of Record




                                           -2-
